Citation Nr: 0407231	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The Board notes that a central office hearing was scheduled 
for October 2003, however, in August 2003 the veteran 
requested a postponement.  The hearing was rescheduled for 
January 2004, but the veteran cancelled the hearing by 
correspondence dated in December 2003.   


REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims 
of entitlement for service connection.  Specifically, the 
RO's December 2001 letter to the veteran did not apprise the 
veteran of VA's statutory duty to assist him in obtaining the 
evidence necessary to substantiate his claim.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

Additionally, the record contains a private medical reports 
from Dr. Arthur S. Harris, dated in July 2001 in which the 
impression was high frequency sensorineural hearing loss 
"probably noise induced".  An  August 2002 report diagnosed 
the veteran with high frequency sensorineural hearing loss in 
both ears.  He stated that the high frequency hearing loss 
was probably the source of the noise in the veteran's ears.  
Both reports noted that the veteran had been exposed to loud 
noise for a period of time in the 1960's on the flight line 
while on active duty.  It was reported that the veteran wore 
hearing protection at the time, but reported that this was 
the most intense noise exposure the veteran had experienced.  
The Board, therefore, has determined that a VA audiological 
examination is necessary in order to verify the nature of the 
veteran's hearing loss and tinnitus and, further, to 
determine the etiology of these conditions.      

Furthermore, the veteran is claiming service connection for 
COPD secondary to asbestos exposure during service.  In a 
letter by Dr. Mirle R. Girish, dated in December 2003, it was 
stated that the veteran had been a patient of Pulmonary 
Associates of East Tennessee since 1988.  The letter stated 
that the veteran had a diagnosis of COPD/asbestosis.  
Although the record contains some records from Pulmonary 
Associates of East Tennessee and Johnson City Medical Center, 
these records only go back to 1998.  Finally, the veteran has 
not been afforded a VA examination regarding the nature and 
etiology of his for chronic obstructive pulmonary disease 
(COPD).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is to ensure 
that the veteran has been informed of 
what evidence or information is necessary 
in order to warrant service connection 
and, additionally, that the veteran has 
been told to submit any evidence in his 
possession pertaining to his claim.  The 
RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should obtain all treatment 
records for the veteran from Pulmonary 
Associates of East Tennessee and Johnson 
City Medical Center for the period 1988 
to the present.  Thereafter, these 
records should be associated with the 
claims folder.   

3.  The veteran should then be afforded a 
VA pulmonary examination to determine the 
nature, severity and etiology of any 
respiratory disability to include 
asbestosis and COPD.  In addition to X-
rays and pulmonary function tests, any 
other necessary tests and studies should 
be completed.  The examiners should 
obtain from the veteran his detailed 
occupational history as well as a 
detailed history of his in-service and 
post-service asbestos exposure.  The 
examiners should specify whether the 
diagnoses of asbestosis and COPD are 
appropriate.  If so, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more)  that any such 
diagnosed lung disorder(s) is (are) 
related to in-service exposure to 
asbestos.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  The veteran should then be scheduled 
for an audiological examination in order 
to determine the nature and etiology of 
his bilateral hearing loss and tinnitus.  
The examiner should be requested to 
obtain a history from the veteran 
regarding his in-service and post-service 
history of noise exposure.  If hearing 
loss or tinnitus is diagnosed, the 
examiner should review the claims folder 
and offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
hearing loss or tinnitus is the result of 
exposure to noise trauma during service 
or is otherwise related to active 
service.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




